UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1395


CAROLYN M. RICHARDS,
                                                Plaintiff - Appellant,

          versus

DONALD RUMSFELD, Secretary;      UNITED     STATES
DEPARTMENT OF DEFENSE,

                                               Defendants - Appellees,
          and

U. S. DEFENSE COMMISSARY AGENCY,

                                                             Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1114-A)


Submitted: October 31, 2003                  Decided:   January 14, 2004


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal A. G. Fisher, NATHANIEL D. JOHNSON & ASSOCIATES, L.L.C.,
Waldorf, Maryland, for Appellant. Paul J. McNulty, United States
Attorney, Leslie B. McClendon, Assistant United States Attorney,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carolyn M. Richards appeals from the district court’s

order entering summary judgment in favor of the Defendant on her

employment    discrimination   action      alleging   a      hostile   work

environment   and   retaliation.      We   have   reviewed    the   record,

including the parties’ briefs, and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Richards v. Rumsfeld, No. CA-02-1114-A (E.D. Va. filed

Feb. 25, 2003; entered Feb. 26, 2003).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    AFFIRMED




                                   - 2 -